The purpose of sec. 85.19 (1), Stats., is to prevent unnecessary highway obstructions.  Such bottlenecks constitute hazards which frequently result in accidents. Here the violation of the statute resulted in the very situation which the statute is intended to prevent.  It may well be, as held in the majority opinion, that an intervening act of negligence was a cause of the accident.  Be that as it may, the relationship of cause and effect existed between the violation of the statute and the accident.  It was a contributing factor and therefore a cause.  Mr. Justice BARLOW joins with me in the view that the judgment should be affirmed.